 


114 HR 2129 IH: Online Credit Card Disclosure Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2129 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Price of North Carolina introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To strengthen the disclosure requirements for creditors under the Truth in Lending Act. 
 
 
1.Short titleThis Act may be cited as the Online Credit Card Disclosure Act of 2015. 2.Online payment timing disclosuresSection 127(b)(11)(D) of the Truth in Lending Act (15 U.S.C. 1637(b)(11)(D)) is amended— 
(1)in clause (i), by striking ; and and inserting a semicolon; (2)in clause (ii), by striking the period and inserting ; and; and 
(3)by inserting at the end the following new clause:  (iii)if the consumer has an online account with the creditor under the consumer credit plan, be disclosed in a conspicuous and prominent location on a webpage of such creditor.. 
 
